June 24, 2005


Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000

Mr.  Marc  A.  Fuller
Vinson & Elkins LLP
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975
Mr. Larry Zinn
Law Office of Larry Zinn
P. O. Box 12448
San Antonio, TX 78212

Mr. Thomas S. Leatherbury
Vinson & Elkins, L.L.P.
2001 Ross Avenue, Suite 3700
Dallas, TX 75201-2975

RE:   Case Number:  04-0115
      Court of Appeals Number:  13-02-00544-CV
      Trial Court Number:  2001-10-4302-B

Style:      FREEDOM NEWSPAPERS OF TEXAS, ET AL.
      v.
      CONRADO M. CANTU

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn  |
|   |Ms. Aurora De La   |
|   |Garza              |
|   |Mr. Jorge C. Rangel|
|   |                   |
|   |Mr. Gregory S.     |
|   |Coleman            |